Citation Nr: 0126646	
Decision Date: 11/21/01    Archive Date: 11/27/01

DOCKET NO.  00-15 794	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to service connection for acquired psychiatric 
disorder, to include post traumatic stress disorder.


REPRESENTATION

Appellant represented by:	Fleet Reserve Association


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Tenner, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1957 to 
February 1960 and from September 1965 to August 1967.  His 
form DD-214 shows that he was awarded the Vietnam Service 
Medal with one star and the Vietnam Campaign Medal with 
device.  This matter is before the Board of Veterans' Appeals 
(Board) on appeal from a October 1999 rating action of the 
Huntington, West Virginia Regional Office (RO) of the 
Department of Veterans Affairs (VA) which denied entitlement 
to service connection for acquired psychiatric disorder to 
include post traumatic stress disorder (PTSD).  

The veteran was afforded a hearing before the undersigned 
Member of the Board in June 2001.  
REMAND

The rating decision of October 1999 was based upon law that 
required evidence submitted in support of a claim for VA 
benefits be sufficient to justify a belief that the claim was 
"well grounded."  

There has been a significant change in the law during the 
pendency of this appeal.  The recent enactment of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) eliminated the concept of a 
well-grounded claim.  This law redefines the obligations of 
VA with respect to the duty to assist and includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits. 
This liberalizing law is applicable to this appeal.  See 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  To 
implement the provisions of the law, the VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  Therefore, a remand is in order.  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.

Service connection for PTSD requires: (1) medical evidence 
establishing a diagnosis of the condition, (2) credible 
supporting evidence that the claimed in-service stressor 
actually occurred, and (3) a link, established by medical 
evidence, between current symptomatology and the claimed in-
service stressor.  If the evidence establishes that the 
veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 U.S.C.A. § 1154(b) (West 
1991); 38 C.F.R. § 3.304(f) (2000).  

If VA determines either that the veteran did not engage in 
combat with the enemy or that the veteran did engage in 
combat, but that the alleged stressor is not combat related, 
the veteran's lay testimony, by itself, is not sufficient to 
establish the occurrence of the alleged stressor.  Instead, 
the record must contain service records that corroborate the 
veteran's testimony or statements.  See Cohen v. Brown, 10 
Vet. App. 128 (1997).

Treatment records associated with the claims folder include a 
March 2000 psychiatric evaluation by the Martinsburg Vet 
Center and both inpatient and outpatient VA treatment 
records.  Therein, the veteran notes possible verifiable 
stressors while serving in Vietnam.  The Martinsburg Vet 
Center assessed the veteran with PTSD.  VA inpatient 
treatment diagnosed the veteran with chronic PTSD and 
moderate dysthymic disorder.  


The veteran has not been afforded a VA examination in 
connection with his claim.  

In testimony at the aforementioned hearing, the veteran 
indicated that he saw combat while serving in Vietnam.  In 
this regard, he testified that he participated in counter-
insurgency operations in Chu Lai and search-and-destroy 
operations and patrols.  He indicated that there were times 
when he was fired upon and had to return fire.  It was 
further the veteran's belief, that because of his combat 
experiences in Vietnam, he qualified for the Combat Action 
Ribbon.  The veteran's service in the Marines and his 
military occupational specialty was a rifleman.  A Combat 
History provided at the hearing indicates that the veteran 
participated in Operations Morgan and Jackson in the Quang 
Ngai province, participated in the defense of the Chu Lai 
Combat Base and participated in counter-insurgency operations 
in Vietnam.  

No additional development was undertaken by the RO to verify 
the stressors alleged by the veteran.  

Hence, this case is REMANDED for the following actions:

1.  The RO should contact the veteran and 
afford him the opportunity to identify or 
submit any additional medical evidence 
supporting his claim.  After the veteran 
responds, the RO should attempt to secure 
from any sources that he has identified 
records that have not previously been 
associated with the claims file.  All 
attempts to secure this evidence must be 
documented in the claims file by the RO.  
If, after making reasonable efforts, the 
RO is unable to secure any evidence, it 
must notify the veteran and (a) identify 
the specific records that it is unable to 
obtain; (b) briefly explain the efforts 
it has made to obtain that evidence; and 
(c) describe any further action it will 
take with respect to the claim.  The 
veteran must then be given an opportunity 
to respond.

2.  If the development undertaken above 
does not establish that the veteran 
received or is entitled to receive a 
Combat Action Ribbon, the RO should 
request from the veteran a comprehensive 
statement containing as much detail as 
possible regarding the stressors to which 
he alleges he was exposed during service.  
The veteran should be asked to provide 
specific details of the claimed 
stressors, such as times, places, 
circumstances, frequency of the 
experiences, and the names and units of 
assignment of other participants and/or 
witnesses.  The veteran should be 
requested to identify any other sources, 
military or non-military, that may have 
information concerning the stressors 
alleged.

The veteran is hereby advised that this 
information is necessary to obtain 
supportive evidence of the stressful 
events he claims to have experienced, and 
he must be as specific as possible 
because without such details an adequate 
search for verifying information may not 
be properly conducted.  He is advised to 
submit any verifying information that he 
can regarding the stressors he claims to 
have experienced in service.  He is 
further advised that failure to respond 
may result in a determination that is 
adverse to his claim.

3.  Regardless of the response received 
by the veteran, or the lack of any 
response, and if the development 
undertaken above does not establish that 
the veteran received or is entitled to 
receive a Combat Action Ribbon, the RO 
should review the record of the claim and 
prepare an initial summary of all 
stressors, both combat-related and not, 
that he is regarded as having alleged.  

4.  Then, the RO should seek from all 
appropriate organizations, and especially 
from the appropriate agencies of the 
service department:  (1) verification of 
any or all of the claimed stressors; (2) 
verification of whether or not the 
appellant engaged in combat with the 
enemy in Vietnam; and (3) verification of 
whether the appellant received, or was 
eligible to receive, the Combat Action 
Ribbon.  If any organization contacted by 
the RO is unable to provide the 
information requested, it should be asked 
to direct the RO to alternative sources 
thereof.  If, after making reasonable 
efforts, the RO is unable to secure any 
evidence as a result of these procedures, 
it must notify the veteran and (a) 
identify the specific records that it is 
unable to obtain; (b) briefly explain the 
efforts it has made to obtain that 
evidence; and (c) describe any further 
action it will take with respect to the 
claim.  The veteran must then be given an 
opportunity to respond.  The RO is 
reminded that the efforts to obtain any 
records for the veteran from any federal 
department or agency must continue until 
the records are obtained, unless it is 
reasonably certain that they do not exist 
or that further efforts to obtain those 
records would be futile. 

5.  After each organization or agency 
contacted by the RO has responded, the RO 
must specifically determine on the basis 
of all the record whether the veteran is 
a combat veteran under the provisions of 
38 C.F.R. § 3.304(f).  If the RO 
determines that the veteran is not a 
combat veteran, it should determine 
whether the evidence of record is 
sufficient to verify any alleged stressor 
or stressors.

6.  If receipt or entitlement to receive 
a Combat Action Ribbon is established, or 
if one or more stressors are verified, 
the veteran should be afforded a VA 
psychiatric examination to include an 
evaluation for PTSD.  The claims file 
must be made available to and reviewed by 
the examiner prior to the requested 
study, and the examination report should 
reflect that such a review was made.  The 
RO must specify for the examiner the 
stressor or stressors that it has 
determined are established by the record, 
and the examiner must be instructed that 
only those events may be considered for 
the purpose of determining whether the 
veteran has PTSD.  The examiner should 
integrate the previous psychological 
findings and the current diagnoses to 
obtain a true picture of the nature of 
the veteran's current psychiatric 
condition.  If the diagnosis of PTSD is 
deemed appropriate, the examiner should 
specify (1) whether each alleged stressor 
found to be established by the record was 
sufficient to produce PTSD; and (2) 
whether there is a link between the 
current symptomatology and one or more of 
the in-service stressors established by 
the record and found by the examiner 
sufficient to produce PTSD.  If any other 
psychiatric disorder is diagnosed, the 
examiner should offer an opinion whether 
it is at least as likely as not that the 
disorder is related to service.  

7.  The veteran is hereby notified that 
it is his responsibility to report for 
any scheduled examination and to 
cooperate in the development of the 
claim.  The consequences for failure to 
report for a VA examination without good 
cause may include denial of the claim. 38 
C.F.R. §§ 3.158, 3.655 (2000).  In the 
event that he does not report for the 
aforementioned examination, documentation 
should be obtained which shows that 
notice scheduling the examination was 
sent to the last known address.  It 
should also be indicated whether any 
notice that was sent was returned as 
undeliverable.

8.  Thereafter, the RO should again 
review the veteran's claim.  If any 
benefit sought on appeal remains denied, 
he and his representative should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
BRUCE E. HYMAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).




